 



EXHIBIT 10.2
Lodgian, Inc.
RESTRICTED STOCK AWARD AGREEMENT
     THIS AGREEMENT (the “Agreement”) is made and entered into as of March 1,
2006 (the “Award Date”), by and between Lodgian, Inc. (the “Company”), a
Delaware corporation and James A. MacLennan (the “Recipient”).
W I T N E S S E T H:
     WHEREAS, the Company has adopted the Amended and Restated 2002 Stock
Incentive Plan of Lodgian, Inc. (the “Plan”); and
     WHEREAS, the Board of Directors of the Company (the “Board”) or a committee
thereof has authorized the grant to Recipient of a restricted stock award under
the Plan of the common stock of the Company (“Common Stock”), and the Company
and Recipient wish to confirm herein the terms, conditions, and restrictions of
the restricted stock award;
     NOW, THEREFORE, in consideration of the premises, the mutual covenants
contained herein, and other good and valuable consideration, the parties hereto
agree as follows:
SECTION 1
AWARD OF SHARES
     1.1 Award of Shares. Subject to the terms, restrictions, limitations, and
conditions stated herein, in that certain Executive Employment Agreement between
the Recipient and the Company dated March 1, 2006 (the “Employment Agreement),
and in the Plan, the Company hereby awards to Recipient 35,000 shares of Common
Stock (the “Award Shares”). This award represents the compensation to be paid to
Recipient pursuant to Section 3(C) of the Employment Agreement.
     1.2 Vesting of Award Shares. Recipient shall become vested in a percentage
of the Award Shares shown below based upon the Continuous Service (as defined
below) of the Recipient from the Award Date of the Award Shares (as noted
hereon) and subject to the rights and limitations as contained in the Employment
Agreement.

      Vesting Schedule: Percentage Vested:   Continuous Service from Award Date:
0%
  Less than 1 year
331/3 %
  At least 1 year, but less than 2 years
662/3 %
  At least 2 years, but less than 3 years
100%
  At least 3 years

If the above calculation of vested Shares would result in a fraction, any
fraction will be rounded to zero. For purposes of this Agreement, “Continuous
Service” means a period of continuous

 



--------------------------------------------------------------------------------



 



performance of services by Recipient for the Company or an affiliated company,
as determined by the Committee in its sole and absolute discretion. The Award
Shares which have become vested pursuant to the Vesting Schedule or due to
acceleration as provided for in the Employment Agreement are herein referred to
as the “Vested Award Shares” and all Award Shares which are not Vested Award
Shares are sometimes herein referred to as the “Unvested Award Shares.”
     1.3 The Award Recipient shall become vested in a portion of the Award
Shares based upon the terms and conditions of this Agreement and subject to the
further rights and limitations as contained in the the Employment Agreement. In
the event of any ambiguity in this Restricted Stock Award Agreement or in the
terms of the Employment Agreement which relate to the Award Shares, the good
faith interpretation of the Compensation Committee of the Company’s Board of
Directors shall in all cases control. If the calculation of vested Shares in
accordance with the Employment Agreement would result in a fraction of a share,
any such fraction will be rounded to zero. Notwithstanding the foregoing, the
Board of Directors may, in its sole discretion, accelerate the vesting of the
Award Shares in whole or in part.
     1.4 Additional Condition to Award Shares. In order not to forfeit the Award
Shares, Recipient must deliver to the Company, within the ten day period (the
“Withholding Period”) commencing on the date of occurrence of an event pursuant
to which some or all of the Award Shares become “substantially vested” within
the meaning of Section 83 of the Internal Revenue Code of 1986, as amended,
either a check payable to the Company in the amount of all withholding or other
tax obligations (whether federal, state or local) imposed on the Company by
reason of the vesting of the Award Shares, or the Withholding Election described
in Section 1.4. Upon receipt of payment in full of all withholding tax
obligations, the Company shall cause a certificate representing the Award Shares
which are the Vested Award Shares to be issued and delivered by the Share
Custodian to the Recipient pursuant to the instructions of Recipient. Recipient
acknowledges and agrees that he has been fully advised to consult with his own
tax consultants regarding the applicability of his making a Code §83(b) election
with respect to the Award Shares.
     1.5 Optional Withholding Election. In lieu of paying the withholding tax
obligation in cash, as described in Section 1.3, Recipient may elect to have the
actual number of Vested Award Shares reduced by the smallest number of whole
shares of Common Stock which, when multiplied by the fair market value of the
Common Stock on the Vesting Date as determined by the Board of Directors, is
sufficient to satisfy the amount of the withholding tax obligations imposed on
the Company by reason of the vesting of the Award Shares (the “Withholding
Election”). Recipient may make a Withholding Election only if all of the
following conditions are met:
     (a) the Withholding Election must be made on or prior to the end of the
Withholding Period by executing and delivering to the Company a properly
completed Notice of Withholding Election, in substantially the form of Exhibit A
attached hereto;
     (b) any Withholding Election made will be irrevocable; and

-2-



--------------------------------------------------------------------------------



 



     (c) If Recipient is an Insider (an individual who is, on the relevant date,
an officer, director or ten percent (10%) beneficial owner of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, all as defined under Section 16 of the Exchange Act), then a
Withholding Election may only be made to the extent that such withholding of
Shares (1) has met the requirements of an exemption under Rule 16b-3 promulgated
under the Exchange Act, or (2) is a subsequent transaction the terms of which
were provided for in a transaction initially meeting the requirements of an
exemption under Rule 16b-3 promulgated under the Exchange Act.
     1.6 Investment Representations. Recipient hereby represents, warrants,
covenants, and agrees with the Company as follows:
     (a) The Award Shares being acquired by Recipient will be acquired for
Recipient’s own account without the participation of any other person, with the
intent of holding the Award Shares for investment and without the intent of
participating, directly or indirectly, in a distribution of the Award Shares and
not with a view to, or for resale in connection with, any distribution of the
Award Shares, nor is Recipient aware of the existence of any distribution of the
Award Shares;
     (b) Recipient is not acquiring the Award Shares based upon any
representation, oral or written, by any person with respect to the future value
of, or income from, the Award Shares but rather upon an independent examination
and judgment as to the prospects of the Company;
     (c) The Award Shares were not offered to Recipient by means of publicly
disseminated advertisements or sales literature, nor is the Recipient aware of
any offers made to other persons by such means;
     (d) Recipient is able to bear the economic risks of the investment in the
Award Shares, including the risk of a complete loss of Recipient’s investment
therein;
     (e) The Award Shares cannot be offered for sale, sold or transferred by
Recipient other than (A) in a transaction in compliance with the 1933 Act; and
(B) upon presentation of evidence satisfactory to the Company of compliance with
the applicable securities laws of other jurisdictions. The Company shall be
entitled to rely upon an opinion of counsel satisfactory to it with respect to
compliance with the above laws;
     (f) The Company will be under no obligation to register the Award Shares
for resale or to comply with any exemption available for sale of the Award
Shares without registration or filing, and the information or conditions
necessary to permit routine sales of securities of the Company under Rule 144 of
the 1933 Act are not now available and no assurance has been given that it or
they will become available. The Company is under no obligation to act in any
manner so as to make Rule 144 available with respect to the Award Shares; and

-3-



--------------------------------------------------------------------------------



 



     (g) The agreements, representations, warranties, and covenants made by
Recipient herein extend to and apply to all of the Award Shares of the Company
issued to Recipient pursuant to this restricted stock award. Acceptance by
Recipient of the certificate representing such Award Shares shall constitute a
confirmation by Recipient that all such agreements, representations, warranties,
and covenants made herein shall be true and correct at that time.
SECTION 2
FORFEITURE OF AWARD SHARES
     Any Unvested Award Shares that are held for the benefit of the Recipient,
at and after the termination of employment of the Recipient by the Company,
shall, unless the Employment Agreement otherwise expressly provides, be
forfeited by the Recipient at such time and returned, marked “cancelled,” to the
Company. Until an Award Share has been released to the Recipient, or cancelled
and returned to the Company as provided herein or in the Employment Agreement,
it shall be held by the General Counsel of the Company, acting as share
custodian (the “Share Custodian”), for the benefit of the Recipient, and subject
to the terms and conditions of this Agreement and the Employment Agreement.
SECTION 3
GENERAL PROVISIONS
     3.1 Change in Capitalization. If the number of outstanding shares of the
Common Stock shall be increased or decreased by a change in par value, split-up,
stock split, reverse stock split, reclassification, distribution of common stock
dividend, or other similar capital adjustment, an appropriate adjustment shall
be made by the Board of Directors in the number and kind of Award Shares, such
that Recipient’s proportionate interest shall be maintained as before the
occurrence of the event. No fractional shares shall be issued in making such
adjustment. All adjustments made by the Board of Directors under this Section
shall be final, binding, and conclusive.
     3.2 Legends. Each certificate representing the Award Shares shall be
endorsed with the following legend and Recipient shall not make any transfer of
the Award Shares without first complying with the restrictions on transfer
described in such legend:
transfer is restricted
the securities evidenced by this certificate are subject to restrictions on
transfer set forth in a restricted stock award agreement dated March 1, 2006, a
copy of which is available from the company.
The securities evidenced by this certificate may not be sold, transferred,
assigned, or hypothecated unless (1) the transfer is made in compliance with
rule

-4-



--------------------------------------------------------------------------------



 



144 promulgated under the securities act of 1933, or (2) the issuer receives an
opinion of counsel, reasonably satisfactory to the company, stating that such
sale, transfer, assignment or hypothecation is exempt from the registration
requirements of such act.
Recipient agrees that the Company may also endorse any other legends required by
applicable federal or state securities laws. The Company need not register a
transfer of the Award Shares, and may also instruct its transfer agent, if any,
not to register the transfer of the Award Shares unless the conditions specified
in the foregoing legends are satisfied.
     3.3 Removal of Legend and Transfer Restrictions. The restrictions described
in the second sentence of the legend set forth in Section 3.2 may be removed at
such time as permitted by Rule 144(k) promulgated under the Securities Act.
     3.4 Governing Laws. This Agreement shall be construed, administered and
enforced according to the laws of the State of Delaware.
     3.5 Successors. This Agreement shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties.
     3.6 Notice. Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.
     3.7 Severability. In the event that any one or more of the provisions or
portion thereof contained in this Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.
     3.8 Entire Agreement. Subject to the terms and conditions of the Plan and
the Employment Agreement, this Agreement expresses the entire understanding and
agreement of the parties with respect to the subject matter. This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original but all of which shall constitute one and the same instrument.
     3.9 Violation. Any transfer, pledge, sale, assignment, or hypothecation of
Unvested Award Shares or any portion thereof shall be a violation of the terms
of this Agreement and shall be null, void and without effect ab initio.

-5-



--------------------------------------------------------------------------------



 



     3.10 Headings. Paragraph headings used herein are for convenience of
reference only and shall not be considered in construing this Agreement.
     3.11 Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.
     3.12 No Employment Rights Created. Neither the establishment of the Plan
nor the award of Award Shares hereunder shall be construed as giving Recipient
the right to continued employment with the Company.
     3.13 Capitalized Terms. All capitalized terms used in this Agreement shall
have the meanings given to them herein or in the Plan.
     3.14 No Disclosure Duty. The Recipient and the Company acknowledge and
agree that neither the Company nor its directors, officers or employees have any
duty or obligation to disclose to the Recipient any material information
regarding the business of the Company or affecting the value of the Award
Shares, other than as required under the law with respect to the Company’s duty
to its other shareholders.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year first set forth above.

              Company:   Recipient:     Lodgian, Inc.:        
 
            /s/ James A. MacLennan
 
   
By:
       /s/ Daniel E. Ellis        
 
            Its: Senior Vice President, General Counsel & Secretary        

-6-



--------------------------------------------------------------------------------



 



EXHIBIT A
Notice of Withholding Election

     
TO: Lodgian, Inc.
  Restricted Stock Agreement:
 
  Restricted Stock Agreement between                      and Lodgian, Inc. (the
“Company”)
FROM:
  Date      of       Agreement:
                                                            
   
 
                                          
 
  Total Number of Restricted Shares:
RE: Withholding Election
                      

TO:     Lodgian, Inc.
FROM:               
RE:     Withholding Election with respect to Restricted Stock Agreement Noted
Above
 
This election relates to                     shares of Common Stock of the
Company vesting on                     . I hereby certify that:
     i. My correct name and social security number and my current address are
set forth at the end of this document.
     ii. I am (check one, whichever is applicable):

     
o
  the original recipient of the Restricted Stock Grant.
o
  the legal representative of the estate of the original recipient of the
Restricted Stock Grant.
o
  a legatee of the original recipient of the Restricted Stock Grant.
o
  the legal guardian of the original recipient of the Restricted Stock Grant.

     iii. In connection with any future vesting of the Restricted Stock Grant
with respect to the Restricted Shares, I hereby elect to have certain of the
shares issuable pursuant to the exercise withheld by the Company for the purpose
of having the value of the shares applied to pay federal, state, and local, if
any, taxes arising from the exercise. The shares to be withheld shall have, as
of the tax date applicable to the exercise, a fair market value equal to the
minimum statutory tax-withholding requirement under federal, state, and local
law in connection with the exercise.
     iv. This Withholding Election is made prior to the tax date and is
otherwise timely made pursuant to the Agreement.
     v. I understand that this Withholding Election may not be revised, amended
or revoked by me but is subject to the disapproval of the Board.
     vi. I further understand that the Company shall withhold from the Vested
Restricted Shares a number of shares of Common Stock having the value specified
in Paragraph iii above.
     vii. I have read and understand the Restricted Stock Agreement and I have
no reason to believe that any of the conditions therein to the making of this
Withholding Election have not been met. Capitalized terms used in this Notice of
Withholding Election without definition herein shall have the meanings given to
them in the Restricted Stock Agreement.

-7-



--------------------------------------------------------------------------------



 



     
Dated this ___day of                     , 20___.
         
Address:
  Signature
 
               
 
  Printed Name      
 
         
 
  Social Security Number

-8-